                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF INDIANA
                                   CIVIL DIVISION

Gordon Mitchum,                           )
                                          )
              Plaintiff,                  )      AFFIDAVIT OF
                                          )      JUDITH A. HANSON
v.                                        )
                                          )      Case No. 1:19-cv-02277-DLP-JPH
                                          )
City of Indianapolis, et al.              )
                                          )
              Defendants.                 )


STATE OF MINNESOTA )
                   ) ss.
COUNTY OF RAMSEY )

       JUDITH A. HANSON, being first duly sworn on oath, states as follows:

       1.     I am an Assistant City Attorney for the City of Saint Paul, Minnesota.

       2.     I submit this Affidavit in support of Motion to Quash Subpoenas.

       3.     Attached as Exhibit A are true and correct copies of subpoenas served upon

              Sgt. John Lissen and Officer Thaddeus P. Schmidt.

       4.     Attached as Exhibit B is a true and correct copy of the email sent to Portia

              Hampton-Flowers (Civil Litigation Deputy) from Plaintiff’s attorney,

              Annemarie Alonso, and an attached Instagram message.

       FURTHER YOUR AFFIANT SAYETH NOT.
                                          s/ Judith A. Hanson
                                          JUDITH A. HANSON


Subscribed and sworn to before me
this 23rd of June, 2020.

s/ Lynne M. Knutson
Lynne M. Knutson
Notary Public
My Commission Expires Jan. 31, 2025




                                      2
  AO 88A (Rev. 02/14) Subpoena to Testify at a Deposition in a Civil Action


                                         UNITED STATES DISTRICT COURT                                                            JUN 1 7 2020
                                                                              for the
                                                             Southern District of Indiana                               CIVIL LITIGATION
                    GORDON MITCHUM                                              )
                                 Plaintiff                                      )
                                    V.                                          )       Civil Action No.      1: 19-cv-02277-DLP-JPH
                CITY OF INDIANAPOLIS, et al.                                    )
                                                                                )
                               Defendant                                        )

                              SUBPOENA TO TESTIFY AT A DEPOSITION IN A CIVIL ACTION

  To:                                                                 SGT. JOHN LINSSEN

                                                         (Name ofperson to wrnJm this subpoena is directed)

         fl Testimony: YOU ARE COMMANDED to appear at the time, date, and place set forth below to testify at a
  deposition to be taken in this civil action. If you are an organization, you must designate one or more officers, directors,
  or managing agents, or designate other persons who consent to testify on your behalf about the following matters, or
  those set forth in an attachment:



  Place: Via Zoom--invitation to be sent at a later date                                Date and Time:
                                                                                                June 29, 2020 at 1 Oam EST

            The deposition will be recorded by this method: _Audio_ a_nd v ideo depos itio n
                                                              _ _ _     _ _ _ _ _ _ _ _ _ _ _ _ _____________

         0 Production: You, or your representatives, must also bring with you to the deposition the following documents,
            electronically stored information, or objects, and must permit inspection, copying, testing, or sampling of the
            material:




         The following provisions of Fed. R. Civ. P. 45 are attached - Rule 45(c), relating to the place of compliance;
 Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
 respond to this subpoena and the potential consequences of not doing so.

 Date:       06/15/2020
                                   CLERK OF COURT
                                                                                          OR
                                                                                                                ls/Jonathan Little
                                             Signature ofClerk or Deputy Clerk                                  Attorney's signature

 The name, address, e-mail address, and telephone number of the attorney representing (name ofparty) Gordon Mitchum
___________________________ , who issues or requests this subpoena, are:
Jonathan Little, Annemar ie Alonso, Derrick Morgan, Saeed & Little, LLP, jon@sllawfirm.com, 317.721.9214, 133 W.
MaFket gt_ #rn9, lrn;liaAapelis, lllil 4e�04
                            Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things before
trial, a notice and a copy of the subpoena must be served on each party in this case before it is served on the person to
whom it is directed. Fed. R. Civ. P. 45(a)(4).
                                                                                                                     Hanson Affidavit
                                                                                                                       Exhibit A
  AO 88A (Rev. 02/14) Subpoena to Testify at a Deposition in a Civil Action

                                                                                                                                   AECEIVED
                                         UNITED STATES DISTRlCT COURT
                                                                              for the                                               JUN 17 2020
                                                             Southern District of Indiana

                      GORDON MITCHUM
                                                                                                                                CIVIL LITIGATIOt\
                                                                                )
                                 Plaintiff                                      )
                                    V.                                          )       Civil Action No.         1: 19-cv-02277-DLP-JPH
                CITY OF INDIANA POLIS, et al.                                   )
                                                                                )
                                Defendant                                       )

                               SUBPOENA TO TESTIFY AT A DEPOSITION IN A CIVIL ACTION

  To:                                                       OFFICER THA DDEUS P. SCHMIDT

                                                        (Name ofperson to whom this subpoena is directed)

      ,I Testimony: YOU ARE COMMANDED to appear at the time, date, and place set forth below to testify at a
 deposition to be taken in this civil action. If you are an organization, you must designate one or more officers, directors,
 or managing agents, or designate other persons who consent to testify on your behalf about the following matters, or
 those set forth in an attachment:


  Place: via Zoom--invitat ion to be sent at a later date                               Date and Time:
                                                                                              June 29, 2020 at 10am EST

            The deposition will be recorded by this method: _A_ u_d_io _a_nd_ _v_id_ e_o_ d_ e_p_ o_s _iti_o_n
                                                                                                                 ____ _________
         0 Production: You, or your representatives, must also bring with you to the deposition the following documents,
           electronically stored information, or objects, and must permit inspection, copying, testing, or sampling of the
           material:




         The following provisions of Fed. R. Civ. P. 45 are attached- Rule 45(c), relating to the place of compliance;
 Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
 respond to this subpoena and the potential consequences of not doing so.

 Date:        06/15/2020
                                   CLERK OF COURT
                                                                                          OR
                                                                                                                   ls/Jonathan Little
                                             Signature a/Clerk or Deputy Clerk                                     Attorney's signature

 The name, address, e-mail address, and telephone number of the attorney representing (name ofparty)        Gordon Mitchu m
______ ________________ _____ , who issues or requests this subpoena, are:
Jonathan Little, Annemarie Alonso, Derrick Morgan, Saeed & L ittle, LLP, jon@sllawfirm.com, 317.721.9214, 133 W.
Market at. #12Q, IREliaRapelis, 11>1 4e2G4
                                 Notice to the person who issues or requests this subpoena
 If this subpoena commands the production of documents, electronically stored information, or tangible things before
 trial, a notice and a copy of the subpoena must be served on each party in this case before it is served on the person to
 whom it is directed. Fed. R. Civ. P. 45(a)(4).
Hanson, Judy (CI-StPaul)

From:                               Flowers, Portia (CI-StPaul)
Sent:                               Wednesday, June 17, 2020 8:41 AM
To:                                 Hanson, Judy (CI-StPaul)
Subject:                            FW: Depositions of St. Paul officers for Mitchum v. City of Indianapolis 1:2019-cv-02277
Attachments:                        Dkt 1 - Complaint.pdf; Groce instagram.pdf




From: Annie Alonso <annie@sllawfirm.com>
Sent: Wednesday, June 17, 2020 7:56 AM
To: Flowers, Portia (CI-StPaul) <portia.flowers@ci.stpaul.mn.us>
Cc: Jonathan Little <jon@sllawfirm.com>
Subject: Re: Depositions of St. Paul officers for Mitchum v. City of Indianapolis l:2019-cv-02277

Think Before You Click: This email originated outside our organization.

Hi Ms. Flowers-
Sorry for the delay on this email--1 had a minor personal emergency last night.

I'm attaching the complaint in this case as well as proposed questions that we would ask the officers:

1. About where they get their dogs
2. How Minneapolis - St. Paul train their dogs; Bark and Hold or Bite and Hold?
3. What is track mode? Prey Mode? When the dog is placed into this mode will it bite the first human it encounters?
4. Should a police K9 always be able to be recalled verbally?
5. What do they think about the comment in the instagram post about the bite being a reward (see attached).

We have their testimony from the previous case and we are happy to resend it for their review. We suspect that they
likely would testify similarly. We think at this point that they can be experts or potentially rebuttal fact witnesses
depending on how they say they train their dogs.

Please let us know your thoughts!
Thanks,
Annie

On Tue, Jun 16, 2020 at 2:36 PM Annie Alonso <annie@sllawfirm.com> wrote:
Sorry, I should have attached the subpoenas that we sent this week to the officers via the police department.

Thanks!

On Tue, Jun 16, 2020 at 2:34 PM Annie Alonso <annie@sllawfirm.com> wrote:
 Hello-
 My name is Annemarie Alonso and I'm trying to contact the attorney that represented Officer Thaddeus Schmidt and
 Sgt. John Linssen in 0:17-cv-05369. I notice that Ms. Sisk from your office was originally on it, but she has since moved
 on. We currently have a similar case pending in the Southern District of Indianapolis and we would like to depose both
 Officer Schmidt and Sgt Linssen regarding canine training. We currently have a deadline of July 7th to produce them,
 so I'm hoping to talk to you about setting up a zoom deposition regarding this testimony. Please feel free to call me or
                                                             1                                Hanson Affidavit
                                                                                                 Exhibit B
   my co-counsel, Jon Little, at 317.902.9720 or 812.320.3367 (our cell phones) as we are currently working from home
   due to COVID.

   Thanks,
   Annemarie


  Annemarie Alonso
  Saeed & Little LLP
  Attorney at Law in IN & CO
  133 W. Market St., #189
  Indianapolis, IN 46204
  317-721-9214

  This message contains confidential information and is intended only for the individual named. If you are not the named
  addressee you should not disseminate, distribute or copy this e-mail. Please notify the sender immediately by e-mail if you
  have received this e-mail by mistake and delete this e-mail from your system. E-mail transmission cannot be guaranteed to
  be secure or error-free as information could be intercepted, corrupted, lost, destroyed, arrive late or incomplete, or contain
  viruses. The sender therefore does not accept liability for any errors or omissions in the contents of this message, which
  arise as a result of e-mail transmission. If verification is required please request a hard-copy version.




 Annemarie Alonso
 Saeed & Little LLP
 Attorney at Law in IN & CO
 133 W. Market St., #189
 Indianapolis, IN 46204
 317-721-9214

 This message contains confidential information and is intended only for the individual named. If you are not the named
 addressee you should not disseminate, distribute or copy this e-mail. Please notify the sender immediately by e-mail if you
 have received this e-mail by mistake and delete this e-mail from your system. E-mail transmission cannot be guaranteed to be
 secure or error-free as information could be intercepted, corrupted, lost, destroyed, arrive late or incomplete, or contain
 viruses. The sender therefore does not accept liability for any errors or omissions in the contents of this message, which arise
 as a result of e-mail transmission. If verification is required please request a hard-copy version.




Annemarie Alonso
Saeed & Little LLP
Attorney at Law in IN & CO
133 W. Market St., #189
Indianapolis, IN 46204
317-721-9214

This message contains confidential information and is intended only for the individual named. If you are not the named
addressee you should not disseminate, distribute or copy this e-mail. Please notify the sender immediately by e-mail if you have
received this e-mail by mistake and delete this e-mail from your system. E-mail transmission cannot be guaranteed to be secure
or error-free as information could be intercepted, corrupted, lost, destroyed, arrive late or incomplete, or contain viruses. The


                                                                2
       6:13

•• --�lit:, ilur I   LI t:
                                              ■1115GE -
                                                          -·
              rea1997                nicole fischer7411

    Does type of
                               What do you use as a
    scratches does obi
                               reward at the end of a
    like. Butt or belly or
                               successful live track?
    behind the ear




    J        kelsandbuster

                               Does Obi eat
    Where does
                               regular dog food, or
    obi sleep
                               have a special diet?




           . imizell26               code_three_media

   Any advice for a college    how old is Obi and
   student interested in
   joining IMPD and
                               how long has obi
   considering K9?             been in the force


                                                                     EXHIBIT

                                                               I   VJ:-
                                                                            0
                                                                          JI-
                                                                                1
                                                                                 1

             aubrey_nicole34   �   � themalkilo
